 


115 HJ 108 IH: Making continuing appropriations for fiscal year 2018 during any period between October 1, 2017, and December 14, 2017, for which discretionary appropriations have lapsed, and for other purposes.
U.S. House of Representatives
2017-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA 
115th CONGRESS 
1st Session 
H. J. RES. 108 
IN THE HOUSE OF REPRESENTATIVES 
 
July 12, 2017 
Mr. Gallego submitted the following joint resolution; which was referred to the Committee on Appropriations 
 
JOINT RESOLUTION 
Making continuing appropriations for fiscal year 2018 during any period between October 1, 2017, and December 14, 2017, for which discretionary appropriations have lapsed, and for other purposes. 
 
 
That the following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of Government for fiscal year 2018, and for other purposes, namely: 101.Such amounts as may be necessary, at a rate for operations as provided in the applicable appropriations Acts for fiscal year 2017 and under the authority and conditions provided in such Acts, for continuing projects or activities (including the costs of direct loans and loan guarantees) that are not otherwise specifically provided for in this joint resolution, for which appropriations, funds, or other authority were made available in the following appropriations Acts: 
(1)The Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2017 (division A of Public Law 115–31). (2)The Commerce, Justice, Science, and Related Agencies Appropriations Act, 2017 (division B of Public Law 115–31). 
(3)The Department of Defense Appropriations Act, 2017 (division C of Public Law 115–31). (4)The Energy and Water Development and Related Agencies Appropriations Act, 2017 (division D of Public Law 115–31). 
(5)The Financial Services and General Government Appropriations Act, 2017 (division E of Public Law 115–31). (6)The Department of Homeland Security Appropriations Act, 2017 (division F of Public Law 115–31). 
(7)The Department of the Interior, Environment, and Related Agencies Appropriations Act, 2017 (division G of Public Law 115–31). (8)The Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2017 (division H of Public Law 115–31). 
(9)The Legislative Branch Appropriations Act, 2017 (division I of Public Law 115–31). (10)The Military Construction and Veterans Affairs, and Related Agencies Appropriations Act, 2017 (division A of Public Law 114–223). 
(11)The Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31). (12)The Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2017 (division K of Public Law 115–31). 
102. 
(a)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used for—(1) the new production of items not funded for production in fiscal year 2017 or prior years; (2) the increase in production rates above those sustained with fiscal year 2017 funds; or (3) the initiation, resumption, or continuation of any project, activity, operation, or organization (defined as any project, subproject, activity, budget activity, program element, and subprogram within a program element, and for any investment items defined as a P–1 line item in a budget activity within an appropriation account and an R–1 line item that includes a program element and subprogram element within an appropriation account) for which appropriations, funds, or other authority were not available during fiscal year 2017.  (b)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used to initiate multi-year procurements utilizing advance procurement funding for economic order quantity procurement unless specifically appropriated later. 
(c)Notwithstanding this section, the Secretary of Defense may, following notification of the congressional defense committees, initiate projects or activities required to be undertaken for force protection purposes using funds available from the Iraq Freedom Fund. 103.Appropriations made by section 101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act. 
104.Appropriations provided by this joint resolution that, in the applicable appropriations Act for fiscal year 2017, carried a multiple-year or no-year period of availability shall retain a comparable period of availability. 105.Except as otherwise provided in section 102, no appropriation or funds made available or authority granted pursuant to section 101 shall be used to initiate or resume any project or activity for which appropriations, funds, or other authority were not available during fiscal year 2017. 
106.Appropriations made and authority granted pursuant to this joint resolution shall cover all obligations or expenditures incurred for any project or activity during the period for which funds or authority for such project or activity are available under this joint resolution. 107.Except as otherwise expressly provided in this joint resolution, the requirements, authorities, conditions, limitations, and other provisions of the appropriations Acts referred to in section 101 shall continue in effect through the period specified in section 108. 
108.Unless otherwise provided for in this joint resolution or in the applicable appropriations Act, appropriations and funds made available and authority granted pursuant to this joint resolution shall be available during any period between October 1, 2017, and December 14, 2017, in which there is a lapse in discretionary appropriations, but shall no longer be available if any of the following occurs during such period:  (1)the enactment into law of an appropriation for any project or activity provided for in this joint resolution; or  
(2)the enactment into law of the applicable appropriations Act for fiscal year 2018 without any provision for such project or activity.  109.Expenditures made pursuant to this joint resolution shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law. 
110.Appropriations made and funds made available by or authority granted pursuant to this joint resolution may be used without regard to the time limitations for submission and approval of apportionments set forth in section 1513 of title 31, United States Code, but nothing in this joint resolution may be construed to waive any other provision of law governing the apportionment of funds. 111.Notwithstanding any other provision of this joint resolution, except section 108, for those programs that would otherwise have high initial rates of operation or complete distribution of appropriations at the beginning of fiscal year 2018 because of distributions of funding to States, foreign countries, grantees, or others, such high initial rates of operation or complete distribution shall not be made, and no grants shall be awarded for such programs funded by this joint resolution that would impinge on final funding prerogatives. 
112.This joint resolution shall be implemented so that only the most limited funding action of that permitted in the joint resolution shall be taken in order to provide for continuation of projects and activities. 113. (a)For entitlements and other mandatory payments whose budget authority was provided in appropriations Acts for fiscal year 2017, and for activities under the Food and Nutrition Act of 2008, the levels established by section 101 shall be the amounts necessary to maintain program levels under current law and under the authority and conditions provided in the applicable appropriations Acts for fiscal year 2018. 
(b)Notwithstanding section 108, obligations for mandatory payments due on or about the first day of any month that begins after October 1, 2017, but not later than 30 days after December 14, 2017, may continue to be made, and funds shall be available for such payments. 114.Amounts made available under section 101 for civilian personnel compensation and benefits in each department and agency may be apportioned up to the rate for operations necessary to avoid furloughs within such department or agency, consistent with the applicable appropriations Act for fiscal year 2017, except that such authority provided under this section shall not be used until after the department or agency has taken all necessary actions to reduce or defer non-personnel-related administrative expenses. 
115.Funds appropriated by this joint resolution may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 414(a)(1)).  